DETAILED ACTION
Claims status
In response to the application filed on 02/21/2020, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 has been placed in the application file, and the information referred therein has been considered as to the merits.

Drawings
Drawing figures submitted on 02/21/2020 have been reviewed and accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US 2020/0107356 A1) in view of Kudo et al. (US 02/21/2020/0035467 A1).
Regarding claim 1; Rico Alvarino discloses a method comprising: 
initiating wireless transmission of a first data frame of data designated for wireless transmission (See Fig. 4: at step 412, the UE 402 may determine if the second grant indicates an implicit HARQ-ACK for the ongoing first uplink transmission. The UE 402 may determine whether the second grant indicates that the base station 404 has decoded at least one repetition of the first uplink transmission. ¶. [0059]), the wireless transmission of the first data frame being via a first wireless signal packet configured to carry the data of the first data frame (See Fig. 2s: FIG. 2A is a diagram 200 illustrating an example of a first subframe within a 5G/NR frame structure. FIG. 2C is a diagram 250 illustrating an example of a second subframe within a 5G/NR frame structure. FIG. 2D is a diagram 280 illustrating an example of Up Link (UL) channels within a 5G/NR subframe. ¶. [0040]); 
directing termination of the wireless transmission of the first data frame via the first wireless signal packet prior to wireless transmission (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]), via the first wireless signal packet, of all of the data of the first data frame (See Fig. 4: at step 416, At 416, the UE 402 may terminate the remaining scheduled repetitions of the first uplink transmission based on the time determined at 414. ¶. [0066]); and 
directing, in response to termination of transmission of the first data frame, wireless transmission of a signal (See Fig. 4: at step 416-418, determining to terminate the scheduled repetitions of the first uplink transmission; ¶. [0066]), of the first data frame via the first wireless signal packet terminated prior to completion of transmission of all of the data of the first data frame via the first wireless signal packet (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of sending a termination signal indicating that transmission of the first data frame.
However, Kudo discloses the method of sending a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; reporting/sending a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
The rationale of combining the Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of sending a termination signal as taught by Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and a wireless communication method in which not only does a transmitting node obtain a transmission opportunity for random access, but also a receiving node obtains a transmission opportunity based on information relating to transmission-waiting data in the transmitting node, and grants the transmission opportunity to the transmitting node, thereby making it possible to transmit user data with an influence of a hidden terminal in the transmitting node being reduced, and thereby causing the receiving node to obtain the transmission opportunity to increase the number of nodes that are intended to perform transmission in a random access scheme and to increase the frequency with which the transmitting node performs the transmission. Kudo: ¶. [0014].

Regarding claim 2; Rico Alvarino discloses the method wherein termination of the wireless transmission of the first data frame includes termination of transmission of the first wireless signal packet (See Fig. 4: The UE 402 may be able to decode the implicit HARQ-ACK before the end of the second grant. That is, the UE 402 may perform an early decoding of the second 

Regarding claim 3; Rico Alvarino discloses the method wherein the directing the termination of the wireless transmission of the first data frame is in response to a determination that a time of transmission of at least a portion of the data of the first data frame, via the first wireless signal packet, is within a protected wireless communication time slot (See Fig. 6: The termination of the first uplink transmission repetitions is configured to be k subframes after the end of the grant 604, or at subframe n2+k if the end of the grant 604 is scheduled to occur at subframe n2. ¶. [0073]).

Regarding claim 6; Rico Alvarino discloses the method wherein a second data frame is transmitted in response to a receiving device acknowledging receipt of the termination signal (See Fig. 8: the UE may transmit a second uplink transmission according to the second grant using a starting point based on the end point of the second grant. ¶. [0092]).

Regarding claim 7; Rico Alvarino discloses the method of claim 1, further comprising directing wireless transmission, via a second wireless signal packet, of a previously unsent portion of the data of the first data frame that was not sent prior to termination of wireless transmission of the first data frame (See Fig. 4: steps 410-420; ¶. [0059-0064]).



Regarding claim 9; Rico Alvarino discloses the method wherein the termination signal includes a signal sequence that has a particular detection property that a receiving device is configured to recognize as corresponding to termination of wireless transmission of the first data frame (See Fig. 8; steps 806-822, ¶. [0080-0092]).

Regarding claim 10; Rico Alvarino discloses a method comprising: 
beginning to receive, at a receiving device, a first wireless signal packet configured to carry data of a first data frame, the first wireless signal packet being transmitted by a transmitting device (See Fig. 4: from steps 412-420, the receiving device 404 is preparing to receive the uplink transmission from the transmitting device 402; See ¶. [0059-0064]); 
prior to complete reception of the first wireless signal packet (See Fig. 4: at step 414, determining whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]), receiving, at the receiving device, a signal transmitted by the transmitting device (See Fig. 4: receiving the UL transmission at step 420; ¶. [0068]), the signal interrupting the first wireless signal packet and indicating that the first wireless signal packet terminated prior to complete transmission of the first wireless signal packet (See Fig. 4: at step 414,determining whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]); and 
determining, at the receiving device in response to identifying reception of the termination signal, that transmission of the first wireless signal packet has been terminated prior See Fig. 6: the termination of the repetitions of the first uplink transmission 602 and the start of the second uplink transmission 606 are both based on the scheduled time derived from the end of the grant 604. ¶. [0073]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of receiving a termination signal indicating that transmission of the first data frame is terminated.
However, Kudo discloses the method of receiving a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; receiving a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
The rationale of combining the Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of sending a termination signal as taught by Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and a wireless communication method in which not only does a transmitting node obtain a transmission opportunity for random access, but also a receiving node obtains a transmission Kudo: ¶. [0014].

Regarding claim 11; Rico Alvarino discloses the method of claim 10, further comprising preparing, at the receiving device, to receive a second wireless signal packet in response to determining that the transmission of the first wireless signal packet has been terminated. (See Fig. 4: The UE 402 may be able to decode the implicit HARQ-ACK before the end of the second grant. That is, the UE 402 may perform an early decoding of the second grant. In one aspect, the UE 402 may elect to terminate the repetitions of the first uplink transmission once it has decoded the implicit HARQ-ACK. ¶. [0064]).

Regarding claim 12; Rico Alvarino discloses the method wherein preparing to receive the second wireless signal packet includes resetting a receive state machine of the receiving device (See Fig. 8, steps 818-822; ¶. [0090-0092]).

Regarding claim 13; Rico Alvarino discloses the method further comprising monitoring for the termination signal while processing the data of the first data frame that is received via reception of the first wireless signal packet.


Regarding claim 16; Rico Alvarino discloses the method of claim 10, wherein: the termination signal includes a signal sequence that has a particular detection property that a receiving device is configured to recognize as corresponding to termination of wireless transmission of the first data frame (See Fig. 8; steps 806-822, ¶. [0080-0092]).

Regarding claim 17; Rico Alvarino discloses a system comprising: 
hardware configured to perform operations (See Figs. 10 and 11 for reception and transmitting components; ¶. [0095] and [0102]), the operations comprising: 
begin transmission of a first wireless signal packet (See Fig. 4: at step 412, the UE 402 may determine if the second grant indicates an implicit HARQ-ACK for the ongoing first uplink transmission. The UE 402 may determine whether the second grant indicates that the base station 404 has decoded at least one repetition of the first uplink transmission. ¶. [0059]), configured to carry data of a first data frame designated for wireless transmission (See Fig. 2s: FIG. 2A is a diagram 200 illustrating an example of a first subframe within a 5G/NR frame structure. FIG. 2C is a diagram 250 illustrating an example of a second subframe within a 5G/NR frame structure. FIG. 2D is a diagram 280 illustrating an example of Up Link (UL) channels within a 5G/NR subframe. ¶. [0040]); 
terminate transmission of the first signal packet (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]) prior to complete transmission of the data of the first data frame via the first wireless signal packet (See Fig. 4: at step 416, At 416, the UE 402 may terminate the remaining scheduled repetitions of the first uplink transmission based on the time determined at 414. ¶. [0066]); and 
transmit a termination signal, the signal (See Fig. 4: at step 416-418, determining to terminate the scheduled repetitions of the first uplink transmission; ¶. [0066]) ndicating that transmission of the first wireless signal packet has been terminated prior to complete transmission of the data of the first data frame (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of sending a termination signal indicating that transmission of the first data frame.
However, Kudo discloses the method of sending a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; reporting/sending a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
The rationale of combining the Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and a wireless communication method in which not only does a transmitting node obtain a transmission opportunity for random access, but also a receiving node obtains a transmission opportunity based on information relating to transmission-waiting data in the transmitting node, and grants the transmission opportunity to the transmitting node, thereby making it possible to transmit user data with an influence of a hidden terminal in the transmitting node being reduced, and thereby causing the receiving node to obtain the transmission opportunity to increase the number of nodes that are intended to perform transmission in a random access scheme and to increase the frequency with which the transmitting node performs the transmission. Kudo: ¶. [0014].

Regarding claim 18; Rico Alvarino discloses the system wherein transmission of the first wireless signal packet is terminated in response to a determination that a time of transmission of at least a portion of the data of the first data frame, via the first wireless signal packet, is within a protected wireless communication time slot (See Fig. 6: The termination of the first uplink transmission repetitions is configured to be k subframes after the end of the grant 604, or at subframe n2+k if the end of the grant 604 is scheduled to occur at subframe n2. ¶. [0073]).


.

Allowable Subject Matter
Claims 4-5, 15, and 19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirsch et al. (US 2016/0323089 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416